Title: From George Washington to the United States Senate, 2 June 1790
From: Washington, George
To: United States Senate


 United States [New York] 
 Gentleman of the Senate,June 2nd 1790.
The Troops at present in service consisting of one regiment of Infantry and one Battalion of artillery were apportioned by the acts of the former Congress on the States of Massachusetts, Connecticut, New York, New Jersey and Pennsylvania; and as the Officers of said troops are in actual service, I nominate them, as in the list hereunto annexed, according to their ranks respectively, for appointments under the act for regulating the military establishment of the United States, passed the 30th of April 1790. And as the said act requires an additional number of officers for one battalion of Infantry, I nominate, under the head of “New-Appointments” in the annexed list, the officers for the same from Maryland, Virginia, North Carolina and Georgia; it being proposed to raise the said battalion in those States.
Go: Washington


Infantry


Officers in Service


Rank
Names
State





Lieutenant colonel commandant.
}


Josiah Hermer.



Brigadier General by brevet 31 July 1787 Pennsylvania


Majors
John Palsgrave Wyllys
Connecticut



John F. Hamtramck
New York


Captains
1 David Zeigler
Pennsylvania



2 Jonathan Heart
Connecticut




3 David Strong
ditto



4 William McCurdy
Pennsylvania



5 John Mercer
New Jersey



6 John Smith
New York



7 Joseph Ashton
Pennsylvania



8 Erkuries Beatty
ditto


Lieutenants
1 Thomas Doyle
Pennsylvania



2 John Armstrong
ditto



3 Ebenezer Frothingham
Connecticut



4 John Pratt
ditto



5 William Kersey
New Jersey



6 William Peters
New York



7 Jacob Kingsbury
Connecticut



8 Ebenezer Denny
Pennsylvania


Ensigns
1 Cornelius R. Sedam
New Jersey



2 Nathan McDowell
Pennsylvania



3 John Jeffers
Connecticut



4 Abner Pryor
New York



5 Asa Hartshorne
Connecticut



6 Robert Thomson
Pennsylvania



7 Jacob Melcher
ditto



8 John Morgan
New Jersey—Vice Francis




Luce resigned 1st May 1790.


Surgeon
Richard Allison
Pennsylvania


Mates
John Elliott
New York



John M. Scott
New Jersey


New Appointments


Major
Alexander Parker



Virginia
}



Maryland



North Carolina
officers who served in the late war


Georgia


Virginia


Georgia


North Carolina


Maryland



Virginia



ditto



ditto






Captains
1 Alexander Trueman



2 Joseph Monfort



3 Michael Rudolph



4 Ballard Smith


Lieutenants
1 Thomas Martin



2 Thomas Pasteur



3 Mark McPherson



4 John Steel


Ensigns
1 Richard Archer



2 Thomson Seayres


[Ensigns]
3 Ezekiel Polke
North Carolina



4 James Clay
Georgia


Artillery


Officers in Service


Major Commandant
John Doughty
New Jersey


Captains
1 William Ferguson
Pennsylvania



2 James Bradford
New York




3 Henry Burbeck
Massachusetts



4 Joseph Savage
ditto


Lieutenants
1 Mahlon Ford
New Jersey



2 Derick Schuyler
New York



3 John Pierce
Massachusetts



4 Moses Porter
ditto



5 William Moor
ditto



6 Mathew Ernest
New York



7 Ebenezer Smith Fowle
Massachusetts



8 Edward Spear
Pennsylvania


Surgeons
Nathan Hayward
Massachusetts


Mate




Go: Washington
